—Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered December 22, 1999, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was not advised that he would be exposed to an enhanced sentence if he were adjudicated a second felony offender is belied by the record. Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, People v Smith, 268 AD2d 605). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.